

Exhibit 10.1



EXECUTION VERSION


EXTENSION AND AMENDMENT AGREEMENT dated as of October 17, 2019 (this
“Agreement”), among NORTHROP GRUMMAN CORPORATION, NORTHROP GRUMMAN SYSTEMS
CORPORATION, the ISSUING BANKS party hereto, the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.


Reference is made to the Credit Agreement dated as of August 17, 2018 (the
“Credit Agreement”), among Northrop Grumman Corporation, a Delaware corporation
(the “Borrower”), Northrop Grumman Systems Corporation, a Delaware corporation
(the “Guarantor”), the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.  Capitalized terms used but not defined herein have the
meanings assigned to them in the Credit Agreement.


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrower pursuant to the terms and subject to the conditions set
forth therein.


WHEREAS, the Borrower has requested that (a) the Maturity Date be extended from
August 17, 2023 to August 17, 2024 and (b) the Credit Agreement be amended to
effect certain other amendments as set forth herein.


WHEREAS, the Administrative Agent, each of the Issuing Banks and each of the
Lenders party hereto is willing to consent to the extension of the Maturity Date
and the other amendments to the Credit Agreement set forth herein, in each case,
on the terms and subject to the conditions set forth herein.


NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:


SECTION 1.          Extension of the Maturity Date.  On and as of the First
Amendment Effective Date (as defined below), the definition of “Maturity Date”
in Section 1.01 of the Credit Agreement is hereby amended by replacing the text
“August 17, 2023” with “August 17, 2024”.


SECTION 2.          Amendment.  (a)  Effective as of the First Amendment
Effective Date, (i) the Credit Agreement (excluding the schedules (other than
Schedule 2.01) and exhibits thereto, each of which shall remain as in effect
immediately prior to the First Amendment Effective Date except as set forth
herein) is hereby amended by inserting the language indicated in single or
double underlined text (indicated textually in the same manner as the following
examples: single-underlined text or double-underlined text) in Exhibit A hereto
and by deleting the language indicated by strikethrough text (indicated
textually in the same manner as the following example: stricken text) in Exhibit
A hereto and (ii) Schedule 2.01 to the Credit Agreement is hereby amended and
restated to be in the form of Schedule 2.01 hereto.



--------------------------------------------------------------------------------

2


(b)        Effective as of the First Amendment Effective Date, the notice dated
December 11, 2018, and given by the Borrower to the Administrative Agent
pursuant to Section 1.04(a) of the Credit Agreement with respect to a change in
accounting method related to the recognition of actuarial gains and losses for
the pension and other postretirement benefit plans of the Borrower and its
Subsidiaries shall be deemed to have been withdrawn, and determinations of
Shareholders’ Equity under the Credit Agreement on and after the First Amendment
Effective Date shall be made without giving effect to such notice.


(c)         Each Person whose name appears on Schedule 2.01 hereto acknowledges
and agrees that, on and as of the First Amendment Effective Date, such Person
shall be a Lender under the Credit Agreement and shall have a Commitment as set
forth next to the name of such Person on Schedule 2.01 hereto.  Each party
hereto acknowledges and agrees that, on and as of the First Amendment Effective
Date, Schedule 2.01 hereto sets forth all of the Commitments of all the Lenders
(and on and as of the First Amendment Effective Date no Person whose name does
not appear on Schedule 2.01 hereto shall have, or shall be deemed to have, a
Commitment under the Credit Agreement).


(d)          Each Person whose name appears on Schedule 2.01 hereto acknowledges
and agrees that, on and as of the First Amendment Effective Date and without any
further action on the part of any Issuing Bank or any other Person, each Issuing
Bank shall have granted to such Person, and such Person shall have acquired from
such Issuing Bank, a participation in each Letter of Credit issued by such
Issuing Bank and outstanding on the First Amendment Effective Date equal to such
Person’s Applicable Percentage (determined after giving effect to the
transactions contemplated by this Agreement) of the aggregate amount available
to be drawn under such Letter of Credit.


SECTION 3.          Representations and Warranties.  The Borrower represents and
warrants to the other parties hereto that:


(a)          The execution, delivery and performance of this Agreement by each
Loan Party are within such Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and stockholder action.  This Agreement
has been duly executed and delivered by each Loan Party and constitutes a legal,
valid and binding obligation of each Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


(b)          As of the First Amendment Effective Date and after giving effect to
the transactions contemplated hereby:


(i)          the representations and warranties of the Borrower set forth in
Article III of the Credit Agreement (other than Sections 3.04(b), 3.06, 3.08 and
3.09) are true and correct in all material respects, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty is true and correct on and as of
such prior date; and



--------------------------------------------------------------------------------

3


(ii)          no Default has occurred and is continuing.


SECTION 4.          Conditions to Effectiveness.  This Agreement shall become
effective on the date (the “First Amendment Effective Date”) on which each of
the following conditions is satisfied:


(a)          The Administrative Agent shall have received from the Borrower, the
Guarantor, each Issuing Bank and each other Lender either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) evidence satisfactory to
the Administrative Agent (which may include an Electronic Transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.


(b)          The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent, the Issuing Banks and the
Lenders and dated the First Amendment Effective Date) of (i) Cravath, Swaine &
Moore LLP, counsel for the Borrower, and (ii) Jennifer C. McGarey, Esq.,
Corporate Vice President and Secretary, in each case in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.  The
Borrower hereby requests such counsel to deliver such opinions.


(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the transactions contemplated hereby by each Loan Party and any other legal
matters relating to the Loan Parties, this Agreement and the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.


(d)          The Administrative Agent shall have received a certificate dated
the First Amendment Effective Date and executed by a Financial Officer of the
Borrower to the effect that the representations and warranties set forth in
Section 3 hereof are true and correct in all material respects.


(e)          The Arrangers or the Administrative Agent, as applicable, shall
have received (i) all fees due and payable on or prior to the First Amendment
Effective Date to the Arrangers and the Lenders pursuant to the written
agreements separately entered into by the Borrower, (ii) to the extent invoiced,
reimbursement of all out-of-pocket expenses required to be reimbursed by the
Borrower under the Credit Agreement and (iii) with respect to any Person that
was a Lender immediately prior to the First Amendment Effective Date but has
ceased to be a Lender immediately after giving effect to the First Amendment
Effective Date, any accrued fees, interest or principal amounts owing to such
former Lender under the Credit Agreement and outstanding on the First Amendment
Effective Date.


The Administrative Agent shall promptly notify the Borrower, the Issuing Banks
and the Lenders of the First Amendment Effective Date, and such notice shall be
conclusive and binding.


SECTION 5.          Reaffirmation of Guarantee.  The Guarantor hereby



--------------------------------------------------------------------------------

4


unconditionally and irrevocably ratifies and reaffirms its obligations under the
Credit Agreement and confirms that the Credit Agreement and its guarantee of the
Obligations thereunder (including its guarantee of any Obligations arising as a
result of this Agreement), continues to have full force and effect at law,
notwithstanding this Agreement. The parties hereto acknowledge and agree that
the amendment of the Credit Agreement pursuant to this Agreement and all other
Loan Documents amended and/or executed and delivered in connection herewith
shall not constitute a novation of the Credit Agreement and the other Loan
Documents as in effect prior the First Amendment Effective Date.


SECTION 6.          Effect of this Agreement.  (a)  Except as expressly set
forth herein, this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Administrative Agent, any Issuing Bank or any Lender under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  Nothing herein shall be deemed to entitle the Borrower to any other
consent to, or any other waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances.


(b)          On and after the First Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”,
“hereof” and words of similar import shall, unless the context otherwise
requires, refer to the Credit Agreement as amended hereby, and each reference to
the Credit Agreement in any other Loan Document shall be deemed to be a
reference to the Credit Agreement as amended hereby.  This Agreement shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.


SECTION 7.          Applicable Law.  This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.


SECTION 8.          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and any
separate letter agreements (including those delivered on or prior to the First
Amendment Effective Date) with respect to fees payable with respect hereto
constitute the entire contract among the parties hereto relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to benefit of the parties hereto and their respective successors
and assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by Electronic Transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.  This Agreement may not be



--------------------------------------------------------------------------------

5


waived, amended or otherwise modified except in accordance with Section 10.02 of
the Credit Agreement.


SECTION 9.           Headings.  The Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.


SECTION 10.         Incorporation by Reference.  The provisions of Sections
10.07, 10.09(b), 10.09(c), 10.09(d) and 10.10 of the Credit Agreement are hereby
incorporated by reference as if set forth in full herein, mutatis mutandis.


[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.





  NORTHROP GRUMMAN CORPORATION,
                 


by:
/s/ Stephen C. Movius       Name: Stephen C. Movius
      Title: Corporate Vice President and Treasurer
         






[Signature Page to the Northrop Grumman Corporation Extension and Amendment
Agreement]




--------------------------------------------------------------------------------




  NORTHROP GRUMMAN SYSTEMS CORPORATION, as Guarantor                  


by:
/s/ Stephen C. Movius       Name: Stephen C. Movius
      Title: President and Treasurer
         





[Signature Page to the Northrop Grumman Corporation Extension and Amendment
Agreement]




--------------------------------------------------------------------------------




  JPMORGAN CHASE BANK, N.A., individually, and as an Issuing Bank, a Lender and
Administrative Agent,                  


by:
/s/ Robert P. Kellas       Name:
Robert P. Kellas       Title: Executive Director          





[Signature Page to the Northrop Grumman Corporation Extension and Amendment
Agreement]




--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE EXTENSION AND AMENDMENT AGREEMENT
RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION









 
Name of Lender (with each Lender that is also an Issuing Bank executing both in
its capacity as a Lender and an Issuing Bank):




  Wells Fargo Bank, National Association                  


by:
/s/ Adam Spreyer       Name:
Adam Spreyer       Title: Director          






 
For any Lender requiring a second signature block:




 
 


by:

      Name:       Title:          




--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE EXTENSION AND AMENDMENT AGREEMENT
RELATING TO THE CREDIT AGREEMENT OF
NORTHROP GRUMMAN CORPORATION







  CITIBANK, N.A., individually, and as an Issuing Bank and a Lender            
     


by:
/s/ Susan Olsen       Name: Susan Olsen
      Title: Vice President
         




--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE EXTENSION AND AMENDMENT AGREEMENT
RELATING TO THE CREDIT AGREEMENT OF
NORTHROP GRUMMAN CORPORATION







  Name of Lender:
Bank of America, N.A.
                 


by:
/s/ Prathamesh Kshirsagar       Name:
Prathamesh Kshirsagar
      Title: Vice President
         

         


--------------------------------------------------------------------------------



SIGNATURE PAGE TO

THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








 
Name of Lender (with each Lender that is also an Issuing Bank executing both in
its capacity as a Lender and an Issuing Bank):




  BNP Paribas
                 


by:
/s/ Kirk Hoffman       Name: Kirk Hoffman
      Title: Managing Director
         



         


 
For any Lender requiring a second signature block:




 
 


by:
/s/ Monica Tilani       Name: Monica Tilani
      Title: Vice President
         




--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








  CREDIT SUISSE AG, CAYMAN ISLAND BRANCH                  


by:
/s/ John D. Toronto       Name: John D. Toronto
      Title: Authorized Signatory
         




 
         


by:
/s/ Christopher Zybrick       Name: Christopher Zybrick
      Title: Authorized Signatory
         




--------------------------------------------------------------------------------



SIGNATURE PAGE TO

THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








  GOLDMAN SACHS BANK USA,
                 


by:
/s/ Rebecca Kratz       Name: Rebecca Kratz
      Title: Authorized Signatory
         




--------------------------------------------------------------------------------



SIGNATURE PAGE TO

THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








 
Name of Lender (with each Lender that is also an Issuing Bank executing both in
its capacity as a Lender and an Issuing Bank):




  MIZUHO BANK, LTD.,                  


by:
/s/ Donna DeMagistris       Name: Donna DeMagistris       Title: Executive
Director
         




 
For any Lender requiring a second signature block:




 
         


by:

      Name       Title          




--------------------------------------------------------------------------------



SIGNATURE PAGE TO

THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








 
Name of Lender (with each Lender that is also an Issuing Bank executing both in
its capacity as a Lender and an Issuing Bank):





  by:
MUFG Bank, Ltd.          




/s/ Oscar Cortez       Name: Oscar Cortez       Title: Director
         




--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE EXTENSION AND AMENDMENT AGREEMENT
RELATING TO THE CREDIT AGREEMENT OF
NORTHROP GRUMMAN CORPORATION







  Name of Lender: SUMITOMO MITSUI BANKING CORPORATION          


by:
/s/ Michael Maguire       Name: Michael Maguire
      Title: Executive Director
         




--------------------------------------------------------------------------------



SIGNATURE PAGE TO

THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








  Name of Lender:
U.S. Bank National Association                  


by:
/s/ Ken Gorski       Name: Ken Gorski
      Title: Vice President
         

      


--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE EXTENSION AND AMENDMENT AGREEMENT
RELATING TO THE CREDIT AGREEMENT OF
NORTHROP GRUMMAN CORPORATION







  Australia and New Zealand Banking Group Limited                  


by:
/s/ Robert Grillo       Name: Robert Grillo
      Title: Director
         




--------------------------------------------------------------------------------



SIGNATURE PAGE TO

THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








  Name of Lender:
STATE STREET BANK AND TRUST COMPANY                  


by:
/s/ Adebusola Laguda       Name: Adebusola Laguda
      Title: Vice President
         

  


--------------------------------------------------------------------------------



SIGNATURE PAGE TO

THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








 
Name of Lender (with each Lender that is also an Issuing Bank executing both in
its capacity as a Lender and an Issuing Bank):




  THE BANK OF NEW YORK MELLON                  


by:
/s/ William M. Feathers       Name: William M. Feathers
      Title: Director
         




--------------------------------------------------------------------------------



SIGNATURE PAGE TO

THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








  THE BANK OF NOVA SCOTIA,
as a Lender                  


By:
/s/ Diane Emanuel       Name: Diane Emanuel       Title: Managing Director
         







--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE EXTENSION AND AMENDMENT AGREEMENT
RELATING TO THE CREDIT AGREEMENT OF
NORTHROP GRUMMAN CORPORATION







 
Name of Lender (with each Lender that is also an Issuing Bank executing both in
its capacity as a Lender and an Issuing Bank):




  UNICREDIT BANK AG, NEW YORK BRANCH                  


by:
/s/ Douglas Riahi       Name: Douglas Riahi
      Title: Managing Director
         






 
For any Lender requiring a second signature block:





       


by:
/s/ Peter Daugavietis       Name: Peter Daugavietis
      Title: Associate Director          




--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE EXTENSION AND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

NORTHROP GRUMMAN CORPORATION








 
First Abu Dhabi Bank USA N.V.:





       


by:
/s/ Husam Arabiat
      Name: Husam Arabiat
      Title:   Country CEO, USA
         








by:
/s/ Pamela Sigda
      Name: Pamela Sigda
      Title:   Country CFO, USA
         





--------------------------------------------------------------------------------



Exhibit A

Changed Pages to Credit Agreement






EXECUTION VERSION
EXHIBIT A
to the Extension and Amendment Agreement
dated as of October 17, 2019
Deal CUSIP: 66681KAL6
Facility CUSIP: 66681KAM4





--------------------------------------------------------------------------------



CREDIT AGREEMENT


dated as of


August 17, 2018,


among


NORTHROP GRUMMAN CORPORATION,


NORTHROP GRUMMAN SYSTEMS CORPORATION,


The LENDERS Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,


WELLS FARGO SECURITIES, LLC
and
CITIBANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners


WELLS FARGO BANK, NATIONAL ASSOCIATION
and
CITIBANK, N.A.,
as Syndication Agents



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page

ARTICLE I
Definitions
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
2425
SECTION 1.03.
Terms Generally
25
SECTION 1.04.
Accounting Terms; GAAP
25
SECTION 1.05.
Currency Translation
26
SECTION 1.06.
Unrestricted Subsidiaries
26
     
ARTICLE II
The Credits
     
SECTION 2.01.
Commitments
26
SECTION 2.02.
Loans and Borrowings
2627
SECTION 2.03.
Requests for Revolving Borrowings
27
SECTION 2.04.
Competitive Bid Procedure
28
SECTION 2.05.
Letters of Credit
30
SECTION 2.06.
Funding of Borrowings
3637
SECTION 2.07.
Interest Elections
37
SECTION 2.08.
Termination, Reduction and Increase of Commitments
38
SECTION 2.09.
Repayment of Loans; Evidence of Debt
40
SECTION 2.10.
Prepayment of Loans
41
SECTION 2.11.
Fees
42
SECTION 2.12.
Interest
43
SECTION 2.13.
Alternate Rate of Interest
44
SECTION 2.14.
Increased Costs
45
SECTION 2.15.
Break Funding Payments
4647
SECTION 2.16.
Taxes
47
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
51
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
52
SECTION 2.19.
Defaulting Lenders
53
SECTION 2.20.
Extension of Maturity Date
55
     
ARTICLE III
Representations and Warranties
     
SECTION 3.01.
Organization; Powers
5657
SECTION 3.02.
Authorization; Enforceability
57
SECTION 3.03.
Governmental Approvals; No Conflicts
57
SECTION 3.04.
Financial Condition; No Material Adverse Change
57
SECTION 3.05.
Properties
5758
SECTION 3.06.
Litigation and Environmental Matters
58





i

--------------------------------------------------------------------------------



SECTION 3.07.
Investment and Holding Company Status
58
SECTION 3.08.
Taxes
58
SECTION 3.09.
ERISA
58
SECTION 3.10.
Disclosure
58
SECTION 3.11.
Use of Proceeds
59
SECTION 3.12.
Margin Stock
59
SECTION 3.13.
Anti-Corruption Laws and Sanctions
59
     
ARTICLE IV
Conditions
     
SECTION 4.01.
Effective Date
59
SECTION 4.02.
Each Credit Event
60
     
ARTICLE V
Affirmative Covenants
     
SECTION 5.01.
Financial Statements and Other Information
61
SECTION 5.02.
Notices of Material Events
62
SECTION 5.03.
Existence; Conduct of Business
62
SECTION 5.04.
Payment of Taxes
63
SECTION 5.05.
Insurance
63
SECTION 5.06.
Inspection Rights
63
SECTION 5.07.
Compliance with Laws
63
     
ARTICLE VI
Negative Covenants
     
SECTION 6.01.
Liens
64
SECTION 6.02.
Fundamental Changes
66
SECTION 6.03.
Consolidated Debt to Capitalization Ratio
67
SECTION 6.04.
Use of Proceeds
67
     
ARTICLE VII
Events of Default
           
ARTICLE VIII
The Administrative Agent
           
ARTICLE IX
Guarantee
     
SECTION 9.01.
Guarantee
7374
SECTION 9.02.
Release of Guarantee
75



ii

--------------------------------------------------------------------------------



ARTICLE X
Miscellaneous
     
SECTION 10.01.
Notices
75
SECTION 10.02.
Waivers; Amendments
76
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
7879
SECTION 10.04.
Successors and Assigns
80
SECTION 10.05.
Survival
84
SECTION 10.06.
Counterparts; Integration; Effectiveness
8485
SECTION 10.07.
Severability
85
SECTION 10.08.
No Reliance on Margin Stock
85
SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
8586
SECTION 10.10.
WAIVER OF JURY TRIAL
86
SECTION 10.11.
Headings
86
SECTION 10.12.
Confidentiality
8687
SECTION 10.13.
Interest Rate Limitation
87
SECTION 10.14.
Conversion of Currencies
8788
SECTION 10.15.
USA PATRIOT Act Notice
8788
SECTION 10.16.
No Fiduciary Relationship
88
SECTION 10.17.
Non-Public Information
8889
SECTION 10.18.
Markit Data
89
SECTION 10.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
9091





SCHEDULES:
         
Schedule 2.01
–
Commitments

Schedule 2.05
–
LC Commitments
           
ANNEXES:
         
Annex I
–
Pricing Categories
           
EXHIBITS:
         
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Borrowing Request
Exhibit C
–
Form of Confidentiality Agreement
Exhibit D
–
Form of Interest Election Request
Exhibit E
–
Form of Letter of Credit Application
Exhibit F-1
–
Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit F-2
–
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit F-3
–
Form of U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit F-4
–
Form of U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)





iii

--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of August 17, 2018, among NORTHROP GRUMMAN
CORPORATION, a Delaware corporation, as Borrower; NORTHROP GRUMMAN SYSTEMS
CORPORATION, a Delaware corporation, as Guarantor; the LENDERS party hereto; and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and an Issuing Bank.


W I T N E S S E T H:


WHEREAS, the Borrower has requested that the Lenders and the Issuing Banks make
extensions of credit to the Borrower in an aggregate principal amount not
exceeding $2,000,000,000 at any time outstanding; and


WHEREAS, the Lenders and the Issuing Banks have agreed to make such extensions
of credit to the Borrower on the terms and subject to the conditions set forth
herein.


NOW, THEREFORE, in consideration of the above premises and the agreements,
provisions and covenants contained herein, the Borrower, the Guarantor, each
Lender, each Issuing Bank and the Administrative Agent agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01.          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acquisition” means any transaction, or any series of related transactions, by
which the Borrower or any of its Subsidiaries (a) acquires assets comprising all
or substantially all of the assets of any Person or all or substantially all of
the assets of a division, business or operating unit or product line of any
Person or (b) acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (by percentage of voting power) of
the Equity Interests in any Person that have ordinary voting power for the
election of directors (or persons exercising comparable authority) (other than
Equity Interests having such power only by reason of the happening of a
contingency).


“Acquisition Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, an Acquisition and any related transactions (including for the purpose of
refinancing or replacing all or a portion of any related bridge facilities or
any pre-existing Indebtedness of the Persons or assets to be acquired); provided
that either (a) the release of the proceeds thereof to the Borrower and the
Subsidiaries is contingent upon the substantially simultaneous consummation of
such Acquisition (and, if the definitive agreement for such Acquisition is
terminated prior to the consummation of such Acquisition, or if such Acquisition
is otherwise not consummated by the date specified in the definitive
documentation evidencing, governing the rights of the holders of



--------------------------------------------------------------------------------

majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were not Continuing Directors.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor similar authority) or the United
States financial regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, whether enacted, adopted,
promulgated or issued before or after the date of this Agreement.


“Charges” has the meaning assigned to such term in Section 10.13.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to Section 2.08 and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Commitment as of
the First Amendment Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption or the documentation referred to in Section
2.08(d) pursuant to which such Lender shall have assumed or extended its
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments as
of the First Amendment Effective Date is $2,000,000,000.


“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.


“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.


“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.




6




--------------------------------------------------------------------------------



“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.


“First Amendment” means the Extension and Amendment Agreement dated as of
October 17, 2019, to this Agreement.


“First Amendment Effective Date” means October 17, 2019.


“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.


“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Funded Debt” means any indebtedness for borrowed money (other than Loans and
Letters of Credit under this Agreement) of the Borrower and/or one or more of
its Restricted Subsidiaries.


“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with Section 1.04.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).


“Guarantor” means Northrop Grumman Systems Corporation, a Delaware corporation
and a direct wholly owned subsidiary of the Borrower, and its permitted
successors.


“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Increase Effective Date” has the meaning assigned to such term in Section
2.08(d).


“Increasing Lender” has the meaning assigned to such term in Section 2.08(d).




12


--------------------------------------------------------------------------------



Borrower may elect, and (c) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 7 days or more than 360 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless (other than in the case of an Interest
Period of one week), in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the preceding Business Day and (ii) any
Interest Period (other than an Interest Period of one week) pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.


“Interpolated Rate” has the meaning assigned to such term in the definition of
LIBO Rate”.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means Wells Fargo Bank, National Association, JPMorgan, Citibank,
N.A. and each other Person that shall have become an Issuing Bank hereunder as
provided in Section 2.05(i), in each case in its capacity as an issuer of
Letters of Credit hereunder (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.05(j)). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates (provided that the identity and creditworthiness of the Affiliate is
reasonably acceptable to the Borrower), in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.05 with respect to
such Letters of Credit).


“Issuing Bank Agreement” has the meaning assigned to such term in Section
2.05(i).


“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.


“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).


“LC Commitment” means, with respect to each Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.05, or in such Issuing Bank’s Issuing Bank Agreement or, in
each case, is such other maximum




14


--------------------------------------------------------------------------------

“Margin Stock” has the meaning ascribed to such term in Regulation U issued by
the Board of Governors.


“Markit” means Markit Group Limited or any successor thereto.


“Markit Data” has the meaning assigned to such term in Section 10.18(a).


“Material Adverse Effect” means a material adverse effect (a) on the ability of
the Loan Parties to perform their obligations under this Agreement, (b) on the
validity or enforceability of this Agreement or (c) on the rights and remedies
of the Lenders and the Administrative Agent under this Agreement, taken as a
whole.


“Maturity Date” means August 17, 20232024, as such date may be extended by any
or all Lenders pursuant to Section 2.20 or otherwise. In the event of any such
extension by some, but less than all, Lenders, resulting in two or more Maturity
Dates for different groups of Lenders, references herein to the Maturity Date
shall be construed to refer to the applicable Maturity Date for each relevant
group of Lenders.


“Maximum Applicable LC Participation Fee Rate” means, on any date, with respect
to any Financial Letter of Credit or Performance Letter of Credit, the
applicable rate per annum set forth on Annex I under the caption “Maximum
Applicable LC Participation Fee Rate” for Financial Letters of Credit or
Performance Letters of Credit, as the case may be, based on the Pricing Category
of the Applicable Index Debt on such date.


“Maximum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Maximum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.


“Maximum Rate” has the meaning assigned to such term in Section 10.13.


“Minimum Applicable LC Participation Fee Rate” means, on any date, with respect
to any Financial Letter of Credit or Performance Letter of Credit, the
applicable rate per annum set forth on Annex I under the caption “Minimum
Applicable LC Participation Fee Rate” for Financial Letters of Credit or
Performance Letters of Credit, as the case may be, based on the Pricing Category
of the Applicable Index Debt on such date.


“Minimum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Minimum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.


“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.




17


--------------------------------------------------------------------------------

Agreement, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.18(b) or 10.02(c)).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding business day by the NYFRB as an Overnight
Bank Funding Rate (from and after such date as the NYFRB shall commence to
publish such composite rate).


“Participant” has the meaning assigned to such term in Section 10.04(c)(i).


“Participant Register” has the meaning assigned to such term in Section
10.04(c)(i).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Performance Letter of Credit” means a Letter of Credit that constitutes a
“performance-based standby letter of credit” as defined in 12 CFR Pt. 3, App. A.


“Permitted Encumbrances” means:


(a)          Liens imposed by law for Taxes that are not yet overdue by more
than 60 days, or remain payable without penalty, or are being contested in good
faith and by proper proceedings;


(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days (or, if such obligations are more than 60 days overdue, are
unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Liens) or are being contested in good faith and by
proper proceedings;


(c)         pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance or premiums
related thereto and other social security laws, pension obligations, vacation
pay, health, disability or other employee benefits and (ii) in respect of
letters of credit, bank guarantees or similar instruments issued for the account
of the Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;


(d)          pledges and deposits made (i) to secure the performance of bids,
tenders, trade contracts, governmental contracts, leases, statutory obligations
(other than any obligation imposed pursuant to Section 430(k) of the Code or
Sections 303(k) or 4068 of ERISA), surety, stay, customs and appeal bonds,
performance and return-of-money bonds, completion guarantees and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or




19


--------------------------------------------------------------------------------



“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.


“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.


“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State,
the United Nations Security Council, the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person that
is owned (in the case of the term “Sanctioned Person” as used in reference to
the Borrower, to the knowledge of the Borrower) or controlled by any such Person
or Persons described in the foregoing clause (a).


“Sanctions” means all economic or financial sanctions (but not, for the
avoidance of doubt, fees, penalties, forfeitures and similar consequences) or
trade embargoes similar to those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State
imposed, administered or enforced from time to time by (a) the U.S. government
or (b) the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom. It is
understood that the term Sanctions does not include debarment or suspension from
contracting with the U.S. government, whether pursuant to Federal Acquisition
Regulation subpart 9.4 or otherwise.


“Securities Act” means the United States Securities Act of 1933.


“Shareholders’ Equity” means, at any time, the consolidated shareholders’ equity
of the Borrower that would be reported as total shareholders’ equity on a
consolidated statement of financial position of the Borrower prepared as of such
time; provided that, for purposes of calculating Shareholders’ Equity, (a) any
accumulated other comprehensive income or loss, in each case as reflected on the
consolidated statement of financial position of the Borrower in accordance with
GAAP, shall be excluded and. (b) a decrease of $5,897,000,000 to the retained
earnings resulting from the change in accounting method related to the
recognition of actuarial gains and losses for the pension and other
postretirement benefit plans of the Borrower and its Subsidiaries, adopted for
the fiscal year ended December 31, 2018, shall be disregarded (and the amount of
Shareholders’ Equity shall be calculated as if such decrease had not occurred),
(c) the cumulative amount of mark-to-market pension and other postretirement
benefit or expense, in each case as reflected on the consolidated statements of
earnings and comprehensive income, net of related tax effects, beginning with
the fiscal year ending December 31, 2019, shall be excluded and (d) any non-cash
asset impairments in an amount of up to $1,250,000,000 for the period from the
Effective Date to the Maturity Date shall be excluded.




23


--------------------------------------------------------------------------------

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan using the actuarial assumptions applied
in the Plan’s most recent valuation for purposes of complying with ASC Topic
715-30, but only to the extent that such excess represents a potential liability
of a member of the ERISA Group to the PBGC or an appointed trustee under of
Title IV of ERISA.


“Unrestricted Subsidiary” means any Subsidiary designated as such pursuant to
and in compliance with Section 1.06 and not thereafter redesignated as a
Restricted Subsidiary pursuant to such Section; provided that no Significant
Subsidiary, and no Subsidiary that owns any Equity Interests of any Restricted
Subsidiary, shall be an Unrestricted Subsidiary.


“US Dollars” or “$” means the lawful money of the United States of America.


“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the LC Exchange Rate with respect
to such currency in effect for such amount on such date. The US Dollar
Equivalent at any time of the amount of any Letter of Credit or LC Disbursement
denominated in any currency other than US Dollars shall be the amount most
recently determined as provided in Section 1.05.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(D)(2).“USA PATRIOT Act” means the USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009, as amended from time to time).


“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by




25


--------------------------------------------------------------------------------

Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (iii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.


SECTION 1.05.          Currency Translation. The Administrative Agent shall
determine the US Dollar Equivalent of any Letter of Credit denominated in a
Designated Foreign Currency as of the date of issuance thereof and on the first
Business Day of each calendar month on which such Letter of Credit is
outstanding, in each case using the LC Exchange Rate for the applicable currency
in effect on the date of determination, and each such amount shall be the US
Dollar Equivalent of such Letter of Credit until the next required calculation
thereof pursuant to this paragraph. The Administrative Agent shall in addition
determine the US Dollar Equivalent of any Letter of Credit denominated in any
Designated Foreign Currency as provided in Section 2.05. The Administrative
Agent shall notify the Borrower and the applicable Issuing Bank of each
calculation of the US Dollar Equivalent of each Letter of Credit and LC
Disbursement.


SECTION 1.06.          Unrestricted Subsidiaries. The Borrower may, at any time
and from time to time, designate any Subsidiary (other than any Significant
Subsidiary or any Subsidiary that shall own any Equity Interests of any
Restricted Subsidiary) as an Unrestricted Subsidiary by delivery of a written
notice of such designation to the Administrative Agent; provided that (a) no
Default shall exist at the time of any such designation and (b) immediately
after giving effect to such designation, the aggregate combined assets of all
Unrestricted Subsidiaries (including any Indebtedness of the Borrower or any
Restricted Subsidiary owed to any Unrestricted Subsidiary) shall not exceed 15%
of Consolidated Assets. The Borrower may, at any time and from time to time,
designate any Unrestricted Subsidiary as a Restricted Subsidiary by delivery of
written notice of such designation to the Administrative Agent. If, as of the
end of any fiscal quarter or fiscal year, the aggregate combined assets of all
Unrestricted Subsidiaries (including any Indebtedness of the Borrower or any
Restricted Subsidiary owed to any Unrestricted Subsidiary) shall exceed 15% of
Consolidated Assets, then the Borrower shall, not later than 30 days after the
delivery of the certificate referred to in Section 5.01(c) with respect to such
fiscal quarter or fiscal year, eliminate such excess by designating one or more
Unrestricted Subsidiaries as Restricted Subsidiaries.


SECTION 1.07.          Interest Rates; LIBOR Notification.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and




27


--------------------------------------------------------------------------------

private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.13(b) of this
Agreement, such Section 2.13(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 2.13, in advance of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.13(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.


SECTION 1.08.          Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.


ARTICLE II


THE CREDITS


SECTION 2.01.          Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in US Dollars in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, repay and reborrow Revolving Loans.


SECTION 2.02.  Loans and Borrowings.  (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type made by the
Lenders ratably in accordance with their respective Commitments. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.


(b)          Subject to Section 2.13, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith,




28


--------------------------------------------------------------------------------

Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.


(e)          The Administrative Agent shall promptly notify each bidding Lender
by Electronic Transmission whether or not its Competitive Bid has been accepted
(and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.


(f)          If the Administrative Agent shall elect to submit a Competitive Bid
in its capacity as a Lender, it shall submit such Competitive Bid directly to
the Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.


SECTION 2.05.          Letters of Credit.  (a) General. Subject to the terms and
conditions set forth herein, each Issuing Bank agrees to issue, upon request of
the Borrower, Letters of Credit denominated in US Dollars or any Designated
Foreign Currency approved by such Issuing Bank, for the account of the Borrower
or the account of the Borrower and, jointly, for the account of any of its
Subsidiaries in a form reasonably acceptable to such Issuing Bank (and to amend
(in the form reasonably acceptable to such Issuing Bank), renew or extend
Letters of Credit previously issued by it as requested by the Borrower), at any
time and from time to time during the Availability Period. Each Existing Letter
of Credit shall be deemed, for all purposes of this Agreement (including
paragraphs (d) and (e) of this Section), to be a Letter of Credit issued
hereunder on the Effective Date. Except as to matters covered by agreements
contained herein or otherwise expressly agreed by the relevant Issuing Bank and
the Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit. Notwithstanding anything contained in any letter of
credit application or other agreement furnished to any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit, (A) in the event that such letter of credit application or other
agreement includes representations and warranties, covenants and/or events of
default that do not contain the materiality qualifiers, exceptions or thresholds
that are applicable to the analogous provisions of this Agreement, or are
otherwise more restrictive, the relevant qualifiers, exceptions and thresholds
contained in this Agreement shall be deemed incorporated therein or, to the
extent more restrictive, shall be deemed for purposes of such letter of credit
application or other agreement to be the same as the analogous provisions of
this Agreement and (B) in the event of any other inconsistency between the terms
and conditions




32


--------------------------------------------------------------------------------

Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non- Defaulting Lender’s increased exposure following such reallocation.


SECTION 2.20.  Extension  of Maturity Date.  (a)  The Borrower may, by notice to
the Administrative Agent (which shall promptly notify the Lenders), request that
each Lender extend such Lender’s Maturity Date to a date that is one year after
the Maturity Date then in effect for such Lender (it being agreed at no time
shall any such extended Maturity Date result in a total maturity length
ofbe more than 5five years under this Agreement fromafter the effective date of
any such extension) (the “Existing Maturity Date”).


(b)          Each Lender, acting in its sole and individual discretion, shall,
by notice to the Administrative Agent given not later than the date that is 15
days after the date on which the Administrative Agent received the Borrower’s
extension request (the “Lender Notice Date”), advise the Administrative Agent
whether or not such Lender agrees to such extension (each Lender that determines
to so extend its Maturity Date, an “Extending Lender”, and each other Lender, a
“Non-Extending Lender”), provided that any Lender that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non- Extending Lender. The Administrative Agent shall notify the Borrower of
each Lender’s determination under this Section promptly upon receiving notice
thereof from such Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for extension of the Maturity Date.


(c)          The Borrower shall have the right, but shall not be obligated, on
or before the Maturity Date applicable to any Non-Extending Lender to replace
such Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more financial institutions (each, an “Additional
Commitment Lender”) in accordance with the procedures set forth in Section
2.18(b). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Borrower (which notice shall set forth such
Lender’s new Maturity Date), to become an Extending Lender.


(d)          If (and only if) the total of the Commitments of the Lenders that
have agreed to extend their Maturity Date and the new or increased Commitments
of any Additional Commitment Lenders is more than 50% of the aggregate amount of
the Commitments in effect immediately prior to the applicable Extension Date,
then, effective as of the first date on which the foregoing conditions shall
have been satisfied (the “Extension Date”), the Maturity Date of each Extending
Lender and of each Additional Commitment Lender shall be extended to the date
that has been requested by the Borrower pursuant to (and approved in accordance
with) this Section, and each Additional Commitment Lender shall thereupon become
a Lender for all purposes of this Agreement and shall be bound by the provisions
of this Agreement as a Lender hereunder and shall have the obligations of a
Lender hereunder, provided that any extension of any Maturity Date pursuant to
this Section shall be subject to the receipt by the Administrative Agent of a
certificate dated such date and executed by a Financial Officer of the Borrower
certifying that the conditions set forth in paragraphs (a) and (b) of Section
4.02 are satisfied.




58


--------------------------------------------------------------------------------

is permitted hereunder;


(s)          Liens on the net cash proceeds of any Acquisition Indebtedness held
in escrow by a third party escrow agent prior to the release thereof from
escrow; and


(t)          other Liens securing Indebtedness or other obligations; provided
that immediately after giving effect to the creation, incurrence or assumption
of any such Lien, the aggregate principal amount of all Indebtedness or any such
other obligations of the Borrower and the Restricted Subsidiaries that is
secured by Liens permitted by this clause (t) shall not exceed the greater of
(i) 15% of Consolidated Net Tangible Assets as of the end of the then most
recently completed fiscal quarter and (ii) $1,000,000,000.; and


(u)          Liens created pursuant to any contract with a customer of the
Borrower or any Restricted Subsidiary in favor of such customer, provided that
such Liens shall extend only to (i) work in progress and other property that is
the subject of such contract and associated property, including equipment,
inventory, goods, materials, general intangibles (including rights under
subcontracts and general intangibles entered into by the Borrower or its
Restricted Subsidiaries in connection with the performance of such contract),
intellectual property, computer programs, computer software, source code,
insurance rights, documents and records, and (ii) proceeds of any of the
foregoing.


SECTION 6.02.          Fundamental Changes.  (a)  The Borrower will not
consolidate with or merge into any other Person, or convey or transfer its
consolidated properties and assets substantially as an entirety to any Person,
unless: (i) the Borrower or another Person that is organized under the laws of
the United States, any State thereof or the District of Columbia is the
surviving Person of any such consolidation or merger or is the Person that
acquires by conveyance or transfer the consolidated properties and assets of the
Borrower substantially as an entirety; (ii) if a Person other than the Borrower
is the surviving Person as described in clause (i) above or is the Person that
acquires the consolidated property and assets of the Borrower substantially as
an entirety, it shall expressly assume the performance of every obligation and
covenant of this Agreement on the part of the Borrower to be performed or
observed; (iii) immediately after giving effect to such transaction, no Default
shall have occurred and be continuing; and (iv) if the Borrower is not the
surviving or acquiring Person, the Borrower shall deliver to the Administrative
Agent (and, in the case of clause (C) below, each requesting Lender), (A) a
certificate of a Financial Officer and an opinion of its General Counsel, each
stating that such transaction complies with this Section and that all conditions
precedent set forth in this Section for relating to such transaction have been
complied with, (B) evidence of authority and legal opinions in respect of the
surviving or acquiring Person comparable to those delivered under Section
4.01(b) and reasonably satisfactory to the Administrative Agent, and (C) all
documentation and other information in respect of the surviving or acquiring
Person required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.


(b)          Upon any consolidation by the Borrower with, or merger by the
Borrower into, any Person described in Section 6.02(a)(i) or any conveyance or
transfer of the consolidated properties and assets of the Borrower substantially
as an entirety to any Person described in Section 6.02(a)(i), such Person into
which the Borrower is merged or consolidated or to which






69
